Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to Amendment
In the amendment filed 09/29/2021, the following has occurred: claims 1, 5, 8, and 12 have been amended.  Now, claims 1-20 remain pending.
The prior rejections under 35 U.S.C. 112, second paragraph are withdrawn based on the amendments to the claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,437,961 in view of Fabrick, US Patent Application Publication No. 2004/0088317. 
Each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-18 of the ‘961 patent, which also recites additional limitations. However, the ‘961 patent does not include the limitations directed to the one or more custom forms and one or more modified custom forms with fields that are rearranged.  However, these features are disclosed by Fabrick as set forth below in the rejections under 35 U.S.C. 103(a), incorporated herein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the custom and modified forms features of Fabrick to the claims of the ‘961 patent with the motivation facilitating custom form data entry without requiring technical professionals to assist the providers (see paragraph 0021 of Fabrick).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites storing medical information of the first patient, patients’ medical information for the first group of patients and the second group of patients, first billing rules and first billing codes corresponding to the first medical group, and a first custom form having a plurality of fields; retrieving the first custom form and the first patient’s medical information, and generating a modified custom form based on the retrieved first custom form, interaction with the first practitioner, and the first patient’s medical information; receiving selective patient editing of portions of the first patient’s information, receiving practitioner editing of the first patient’s information and other patients’ information of the first medical group, transmitting the received patient edits of portions of the first patient’s information and received practitioner edits of the first patient’s information and other patients’ information of the first medical group via a first request; receiving selective patient editing of portions of the second patient’s information, receiving practitioner editing of the second patient’s information and other patients’ information of the second medical group, transmitting the received patient edits of portions of the second patient’s information and received practitioner edits of the second patient’s information and other patients’ information of the second medical group via a second request; automatically generate billing information for the first patient by applying the first billing rules to the practitioner-edited portion of the first patient’s information. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  The claims recite several general-purpose computer components including “a records management system,” “a storage device,” “a billing application,” a first and second “medical group computer…coupled in communications with the records management system” including a first and second “application.” But for the recitation of these generic computer components, each of the above identified limitations encompass commercial interactions or interactions between people which are Certain Methods of Organizing Human Activity.  For example, but for the recitation of these generic computer components, storing patient records and receiving edits to the patient records from patients and providers could be accomplished manually and is an example of commercial record keeping as well as managing interactions between people which are types of Certain Methods of Organizing Human Activity.  Furthermore, the broadest reasonable interpretation of retrieving a custom form, modifying the custom form, such as by filling it in with information, and receiving the modified custom form encompasses additional manual data collection techniques that could have been carried out manually with the aid of pen and paper (i.e. paper forms filled out manually with a pen), but for the recitation of generic computer components. Additionally, but for the recitation of generic computer components, applying billing rules and codes to patient records to generate billing information is an example of fundamental economic practices or commercial interactions.
Claims 2-7 and 15-17 incorporate and expand on the abstract idea of claim 1 through dependency.  The claims further recite asking the patient questions according to the billing rules, accessing different forms, approving edits to patient information, storing a clinical narrative according to the edited patient information, and further application of billing rules and codes.  The additional limitations recited in these claims are also examples of commercial record keeping and billing as well as managing interactions between people which are types of Certain Methods of Organizing Human Activity.
If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation or commercial interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claims 8-14 and 18-20 recite similar limitations to claims 1-7 and 15-17 in method format.  Therefore, these claims also recite Certain Methods of Organizing Human Activity for similar reasons as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example, the claims recite “a records management system,” “a storage device,” “a billing application,” a first and second “medical group computer…coupled in communications with the records management system” including a first and second “application” (claims 1-20, directly or through dependency) and “a touchscreen” (claims 4 and 11). The written description discloses that the recited computer components encompass generic components including “the iPad, Android based tablet computers, Windows based tablet computers, and tablet computers from Research In Motion,Docket: DRCH-P0002.CON1 6 Inventors: Nusimow et al. Inc.” (see paragraph 0042) and “one or more computers and computer systems coupled in communication with one another. They can also be one or more virtual computing and/or storage resources. For example, controller 121 may be an Amazon EC2 instance and the storage 122 an 5 Amazon S3 storage. Other computing-as-service platforms such as Force.com from Salesforce, Rackspace, or Heroku could be used rather than implementing the EHR system 120 on direct physical computers owned and controlled by the owner of the system 100 or traditional virtual machines.” (see paragraph 0048). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, the claims recite “selectively displaying and receiving” editing with the generic computer components, storing information in data storage, receiving input through a touchscreen, and displaying prompts.  These additional limitations are recited at a high degree of generality, merely linking the abstract idea to a particular technological environment, which does not integrate the abstract idea into a practical application.
Finally, the claims recite “rearranging, by the first practitioner, the location of at least one field of the plurality of fields of the first custom form.”  Because this “rearranging” is performed “by the first practitioner,” it appears that this step could encompass a manual step, which would be a part of the abstract idea identified above.  However, even if this step was not performed manually, it is noted that the “rearranged” field is not integrated into the remainder of the claim.  The claims do not recite any further functions that depend on the “rearranged” field.  Thus, at most, this recitation amounts to no more than generally linking the claim to a particular technological environment, which does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  
Storing and retrieving data from memory, recited in all claims, directly or indirectly through dependency, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, recited in all claims, directly or indirectly through dependency, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities, recited in all claims, directly or indirectly through dependency, have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 5-9, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and further in view of Fabrick, US Patent Application Publication No. 2004/0088317.
As per claim 1, Ombrellaro teaches an information system for access by a first medical group and a second medical group, the first medical group having a first group of patients, a first patient and a first practitioner, the second medical group having a second group of patients, a second patient and a second practitioner, the information system comprising: a records management system, wherein the records management system stores, in a storage device, medical information of the first patient, patients' medical information for the first group of patients and the second group of patients (see paragraph 0050; storage of patient medical records; and paragraph 0063; a first group of patients is a first physician’s list of patients and a second group is a second physician’s list of patients); a first medical group computer, wherein the first medical group computer is coupled in communications with the records management system (see paragraphs 0047 and 0072; provides an internet based information access system to each group of users, including institution-based providers), the first medical group computer comprising: a first application, wherein the first application selectively receives and displays selective patient editing of portions of the first patient's information based on receiving of a first indication, wherein the first indication corresponds to a determination that the  first medical group computer is being used by the first patient (see paragraph 0047; identifies first patient by logging on; paragraph 0029; patient has full viewing and limited editing ability of their own medical information), and the first application further receives and displays practitioner editing the first patient’s information and other patients' information of the first medical group based on a third indication, wherein the third indication corresponds to a determination that the first medical  group computer is binge used by the first practitioner (see paragraph 0047; identifies first physician by logging on; paragraph 0063; physician has full read/write access to all patients in their list (i.e. first patient and other patients of the first group)), the first application further transmits the received patient edits of portions of the first patient's information and received practitioner edits of the first patient's information and other patients' information of the first medical group, wherein the transmitting comprises a first request to the records management system (see paragraph 0034; when physician makes edits to patient records, they are saved in the medical record for that patient); a second medical group computer, wherein the second medical group computer is coupled in communications with the records management system (see paragraphs 0047 and 0072; provides an internet based information access system to each group of users, including institution-based providers), the second medical group computer comprising: a second application, the second application selectively receives and displays selective editing of portions of the second patient's information based on receiving of a second indication, wherein the second indication corresponds to a determination that the second medical group computer is being used by the second patient (see paragraph 0047; identifies a second patient by a second patient logging on; paragraph 0029; patient has full viewing and limited editing ability of their own medical information), and the second application further receives and displays practitioner editing of the second patient’s information and other patients' information of the second medical group based on a fourth indication, wherein the fourth indication corresponds to a determination that the second medical group computer is being used by the second practitioner (see paragraph 0047; identifies a second physician by a second physician logging on; paragraph 0063; physician has full read/write access to all patients in their list (i.e. second patient and  other patients of the second group)), the second application further transmits the received patient edits of portions of the second patient's information and received practitioner edits of the second patient's information and other patients' information of the second medical group, wherein the transmitting comprises a second request to the records management system (see paragraph 0034; edits to patient data are saved in the medical record for that patient).
Ombrellaro does not explicitly teach the records management system includes first billing rules and first billing codes corresponding to the first medical group, the records management system comprising: a billing application configured to receive, from the storage device, the first billing rules and first billing codes corresponding to the first medical group; wherein the billing application is configured to automatically generate billing information for the first patient by applying the first billing rules to the practitioner-edited portion of the first patient's information.
Zubiller teaches a records management system includes first billing rules and first billing codes corresponding to a first medical group, the records management system comprising: a billing application configured to receive, from a storage device, the first billing rules and first billing codes corresponding to the first medical group (see paragraph 0005; classification and coding system applies codes that are used for billing purposes according to coverage determination rules (i.e. billing rules)); wherein the billing application is configured to automatically generate billing information for a first patient by applying the first billing rules to a practitioner-edited portion of the first patient's information (see paragraphs 0054-0055; as doctor edits and updates the patient’s information, system applies billing rules to generate billing information such as patient coverage for tests and services).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro to apply to the gathered patient information therein, with the motivation of improving quality of care by avoiding unnecessary tests or procedures by automated application of the billing rules (see paragraph 0003 of Zubiller).
While Ombrellaro teaches an interface for gathering and displaying edits to patient information from patients and practitioners as explained above, Ombrellaro does not explicitly describe these interfaces as one or more first custom forms and one or more modified custom forms.
Fabrick teaches a records management system configured to retrieve a first custom form and first patient’s medical information from a storage device (see paragraph 0040; processor sends request to database to retrieve patient medical information and the patient care form, particular to that patient, described throughout the reference as a custom or dynamic form) and generate a modified custom form based on the retrieved first custom form, interaction with a first practitioner, and the first patient’s medical information (see paragraphs 0036, 0038, and 0041; describes generating custom forms in previous and subsequent visits and using patient medical information to modify the custom or dynamic form, such as by “items are flagged to be added to the dynamic form”); wherein generating the modified custom form includes rearranging, by the first practitioner, the location of at least one field of the plurality of fields of the first custom form, the at least one field related to the patient’s medical information (see paragraph 0031; the described fields, including those for patient medical information, may be rearranged based on medical provider preferences); a first application, wherein the first application selectively receives and displays the first custom form or the modified custom forms (see paragraphs 0041-0043; displays the custom or dynamic form to the provider on a computer display); and a second medical group computer configured to generate the first custom form based at least partly on an interaction with a second practitioner (see paragraphs 0036, 0038, and 0041; describes generating custom forms in previous and subsequent visits; a first visit with a first provider, using a first instance of a custom and a subsequent visit with a subsequent provider, using a second instance of the custom form is encompassed by the first and second medical group computers generating the custom form).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the forms of Fabrick to the data recording system of Ombrellaro for gathering the data therein, with the motivation of facilitating custom form data entry without requiring technical professionals to assist the providers (see paragraph 0021 of Fabrick).
As per claim 2, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches a first application is configured to prompt the first practitioner to ask questions to the first patient to meet one or more requirements of the first billing rules (see paragraph 0046; questions that should be answered by clinician/patient to meet billing coverage requirements; Figure 12f shows an example of a question to be posed to a patient). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
As per claim 5, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the records management system is for blocking access to patient information of the first medical group from the second medical group computer (see paragraph 0063; patients can only access their own information and physicians can only access information from their group.  Thus, access to information of one group is blocked to another group).
As per claim 6, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the first application is configured to prompt the first practitioner to approve the received patient edits of portions of the first patient's information for storage in the records management system (see paragraph 0067; selecting documents (which can include patient edits) for forwarding is encompassed by a prompt to approve patient edits).
As per claim 7, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 5 as described above.  Ombrellaro further teaches the records management system stores a first clinical narrative for the first patient, the first clinical narrative includes information received from the first patient and information received from 4 the first practitioner (see paragraphs 0029 and 0058; patient information is updated and saved by both patient and physician).
As per claim 15, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the practitioner-edited portion of the first patient's information comprises a clinical narrative (see paragraph 0034; a permanent record of changes to the patient’s medical record, including time stamps and author information is encompassed by a “clinical narrative” as claimed).
As per claim 16, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches notify the first practitioner that if a specified set of additional questions are answered in the practitioner-edited portion of the first patient's information, then a billing code will be achieved (see paragraph 0046; notifies practitioner of a number of questions that need to be answered to generate billing information). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
As per claim 17, Ombrellaro, Fabrick, and Zubiller teaches the system of claim 16.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches show how many answers have been completed in the practitioner-edited portion of the first patient's information for a billing code and how many more answers are needed to achieve a next billing code (see Figures 12d and e; shows, for a particular patient, test that does not require answering further questions (FISH) and one that requires answering a question (CBC)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
Claims 8-9, 12-14, and 18-20 recite substantially similar method limitations to system claims 1-3, 5-7, and 15-17 and, as such, are rejected for similar reasons as given above.

Claim 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and Fabrick, US Patent Application Publication No. 2004/0088317, and further in view of Reicher, US Patent Application Publication No. 2010/0138239.
As per claim 3, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach storing, accessing, and presenting different forms for the different groups.  Reicher teaches a records management system stores a first form for a first medical group and a second form for a second medical Docket: DRCH-P0002.CON1 45 Inventors: Nusimow et al.3 group, and wherein a first application is for accessing the first form and presenting the first form on a first medical group computer, and a second 5 application is for accessing the second form and for presenting the second form on 6 asecond medical group computer, and wherein the first form and the second form 7 are not the same form (see paragraphs 0024-0026; different forms are presented to different types of users (i.e. different respective “groups”) and the presented forms are not the same).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the forms of Reicher to the data recording system of Ombrellaro with the motivation of better serving the individualized needs of specific types of users (see paragraph 0005 of Reicher).
Claim 10 recites substantially similar method limitations to system claim 3 and, as such, is rejected for similar reasons as given above.


Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and Fabrick, US Patent Application Publication No. 2004/0088317 and further in view of Blom, US Patent Application Publication No. 2006/0111941.
As per claim 4, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach the first computer includes a 2 touchscreen, and wherein the third indication includes a signal indicating a receipt 3 of a first digital signature of the first patient.  Blom teaches a computer that includes a touchscreen for inputting an indication of a receipt of a first digital signature of a patient (see paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this functionality to the system of Ombrellaro with the motivation of providing a means for capturing commonly required information (i.e. a patient signature) in a healthcare setting such as that described in Ombrellaro.
Claim 11 recites substantially similar method limitations to system claim 4 and, as such, is rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 04/22/2022, Applicant argues that (1) the claims, as a whole, are directed to patent-eligible subject matter because the recitations of generating modified custom forms by rearranging fields in the form could not be carried out mentally or manually and provides a technical improvement; (2) the cited prior art, and Reicher in particular, does not tech the modification to custom forms as recited in the claims.
In response to argument (1), as noted in the above updated rejections, the modification by rearranging fields could arguably be performed manually as the claims recited “rearranging, by the first practitioner, the location of at least one field…” (emphasis added).  However, even if this step would interpreted to be performed within a computer or on a GUI, it is further noted, that none of the remaining limitations rely on the recited rearranged fields.  Therefore, as recited, this limitation amounts to no more than generally linking the abstract idea to a particular technological environment, which does not integrate the abstract idea into a practical application.
In response to argument (2), as noted in the above updated rejections, the prior art rejections now rely on a new ground in view of Fabrick.  Therefore, this argument is now moot in view of the new ground of rejection set forth above.
Applicant’s remarks regarding the Double Patenting rejections are noted and an updated Double Patenting rejection has been set forth abobve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626